DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Shu on 02/14/2022.
The application has been amended as follows: 

1. 	A method for making [[an]] a Resistive Random-Access Memory (RRAM) resistive structure, comprising: 
Step 1, forming a via structure of the RRAM resistive structure; 
Step 2, filling the via structure with a TaN layer, followed by planarizing a surface of the TaN layer over the via structure; 
Step 3, forming a first TiN layer on the TaN-filled via structure; and 
Step 4, patterning an RRAM resistive structure stack on the first TiN layer, 
wherein the patterning of the RRAM resistive structure stack stops at a top surface of the first TiN layer.


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Ando, discloses “a method for making a Resistive Random-Access Memory (RRAM) resistive structure, comprising: Step 1, forming a via structure of the RRAM resistive structure; Step 2, filling the via structure with a TaN layer, followed by planarizing a surface of the TaN layer over the via structure; Step 3, forming a first TiN layer on the TaN-filled via structure; and Step 4, patterning an RRAM resistive structure stack on the first TiN layer” of claim 1. The prior art of records, individually or in combination, do not disclose nor teach “wherein the patterning of the RRAM resistive structure stack stops at a top surface of the first TiN layer” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811